Hale, C.J.
(dissenting). I do not agree with part 1 of the opinion. The report of the tribunal was docketed and copies of it sent to the parties on February 20, 1979. The thirty-day period within which to file a bond started to run at that time. Hanley v. Polanzak, 8 Mass. App. Ct. 270, 273 (1979). “Section 60B is clear that, if the bond is not posted within thirty days of the tribunal’s finding the action shall be dismissed.” Austin v. Boston University Hosp., 372 Mass. 654, 661 (1977). I would reverse the orders denying the motions to dismiss and order the entry of judgments for the defendants.